DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The Applicants’ Substitute Specification filed on December 24, 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.

Claim(s) 1-6, 8 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0224064 A1 in view of WO 2013/103748 A1.
Figures 1 and 2 and the discussion of these Figures 1 and 2 set forth in the text of US 2010/0224064 A1 illustrate and discuss a method and system for abating the emission of at least carbon dioxide out of atmospheric air by passing the carbon dioxide-loaded air through an inlet of a “chimney”; passing the carbon dioxide-loaded air through what appears to be a filtering unit that is also equipped w/ a “cap” or “covering” (please note at least Figure 2 shown in this US 2010/0224064 A1); passing the filtered, carbon dioxide-loaded through a transport conduit (25); passing the filtered, carbon dioxide-loaded air through a pump (13), and (finally) providing the pumped air to a carbon dioxide recovery apparatus.
The difference between at least the Applicants’ independent claims 1 and 20 and the invention described in this US 2010/0224064 A1 is that the Applicants’ independent claims 1 and 20 also require the (filtered) air to be delivered to and discharged into the sea (and this US 2010/0224064 A1 is silent w/ respect to this particular feature).
The figure illustrated on the face of WO 2013/103748 A1 shows a method and system for abating the presence of at least carbon dioxide out of air by also filtering the air (in unit 104) and then passing this filtered air into the ocean (i. e. a “sub-ocean reservoir”) for the purposes of sequestering the carbon dioxide values in the air (please also note at least the abstract associated w/ this WO 2013/103748 A1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed to have modified the process and system described in this US 2010/0226064 A1 by preferentially discharging the air into the sea, in the manner required by at least the Applicants’ independent claims 1 and 20, because the figure printed on the face of this WO 2013/103748 A1 and also the abstract associated w/ this WO 2013/103748 A1 explicitly describes this particular option for further sequestering the carbon dioxide values present in the filtered air.
Further, please also note that unit 104 illustrated on the face of this WO 2013/103748 A1 may also resemble the Applicants’ claimed “air storage container” mentioned in at least the Applicants’ independent claims 1 and 20 and also in the Applicants’ dependent claim 2. 
Please also note that the conduit (102) illustrated on the face of this WO 2013/103748 A1 seems to meet the Applicants’ claimed “discharging device” mentioned in at least the Applicants’ dependent claim 8 as well as the “discharging means” mentioned in the Applicants’ dependent claims 14-18.
The difference between the Applicants’ claims and this US 2010/0224064 A1 and also WO 2013/103748 A1 references is that the Applicants’ dependent claims 3-6 also describe the particular mechanical features associated w/ the “air storage container” (such as the provision of “pressure adjustment caps”; “float valves”, etc.) that do not appear to be explicitly described in these US 2010/0224064 A1 and WO 2013/103748 A1 references, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because such provision and utilization of the claimed “pressure adjustment caps”, “float valves”, etc. mentioned in at least the Applicants’ dependent claims 3-6 appear to be necessary and obvious expedients for operating the process and system that is obvious from the teachings of these US 2010/0224064 A1 and also WO 2013/103748 A1 references taken together, and such provision and use of “necessary and obvious expedients” in this art is submitted to be evidence of prima facie obviousness.
Lastly, please also note that the Applicants’ claimed simultaneous discharge from the air storage container set forth in the Applicants’ dependent claim 19 is also submitted to be a necessary and obvious expedient in order to keep the air storage tank from exploding due to over-pressurization of the gases/air w/in its interior.

Allowable Subject Matter
The Applicants’ dependent claims 7 and 9-13 have been allowed over the teachings provided in these US 2010/0224064 A1 and also WO 2013/103748 A1 references because these US 2010/0224064 A1 and also WO 2013/103748 A1 references do not teach or suggest the Applicants’ claimed “trap” that covers a discharge hole for the purposes of removing water and/or foreign matter out of the gas/air (as set forth in the Applicants’ dependent claims 7 and 9-13).

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
GB 2 477 181 A and also WO 2011/011740 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736